Citation Nr: 1807064	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1970. The Veteran died in January 2005. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The case was most recently certified to the Board by the Nashville, Tennessee RO. 

The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2014 at the Nashville RO. A transcript of that hearing is of record.

In a decision dated January 2015 the Board determined that new and material evidence had been received to reopen the claim and remanded for additional development at that time

In an April 2017 decision the Board denied entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed this decision to the Court of Veterans' Appeals (CAVC).  The parties involved filed a joint motion for remand (JMR) that was granted by CAVC, vacating the Board's April 2017 decision and remanding the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In October 2017 the parties filed a JMR regarding the appellants claim for service connection for the cause of the Veteran's death.  The basis of the JMR was that the medical opinions of record are inadequate.  The VA medical opinion in question was provided in June 2016 in which the examiner found the Veteran's lung cancer and resulting surgery were not substantial or material contributing factors to his cause of death.  As a basis for this opinion the examiner provided that the Veteran's lung cancer "appears to have been in remission for several years prior to his death."  In granting the JMR CAVC found that the Board erred in relying on this opinion, which was found to be unsupported.

The parties to the JMR agreed the claim should be remanded to obtain a medical opinion "to resolve the ambiguity in the record as to the severity of the Veteran's lung cancer at the time of his death."  Furthermore, in providing the requested opinion the VA examiner must address October 1999 private medical treatment records describing the Veteran's lung cancer treatment, subsequent treatment records, and the characterization of "lung cancer" as a significant contributing condition to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file for a record review to a VA examiner with the requisite medical expertise and request a medical opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lung cancer diagnosed in 1999 and/or any residuals therefore (including from any treatment) contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to the production of his death. 
In rendering the requested opinion the examiner should consider, and discuss as necessary, the following:  (i) the Veteran's 1999 lung cancer diagnosis and subsequent treatment; (ii) the notation of lung cancer on the death certificate (as "other significant conditions contributing to death..."; and (iii) comment, to the extent possible, on the severity of the Veteran's lung cancer at the time of death. 

The examiner must give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

2.  Thereafter, the appellant's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




